Exhibit 10.2

EMPLOYMENT AGREEMENT

AGREEMENT made as of the 10th day of September, 2012 (the “Commencement Date”)
by and between O’Connell Benjamin (hereinafter referred to as the “Employee”)
and Authentidate Holding Corp., a Delaware corporation with principal offices
located at 300 Connell Drive, Berkeley Heights, NJ 07922.

W I T N E S S E T H:

WHEREAS, Authentidate Holding Corp. and its subsidiaries (the “Company”) are
engaged in the business of providing Internet and software-based document
authentication services, tele-health services and related business enterprises;
and

WHEREAS, the Company desires to continue the employment of the Employee for the
purpose of securing for the Company the experience, ability and services of the
Employee; and

WHEREAS, the Employee desires to continue employment with the Company pursuant
to the terms and conditions herein set forth, superseding all prior oral and
written employment agreements and term sheets and letters between the Company,
its subsidiaries and/or predecessors and Employee.

NOW, THEREFORE, it is mutually agreed by and between the parties hereto as
follows:

Article I.

Definitions

1.1 Accrued Compensation. “Accrued Compensation” shall mean an amount which
shall include all amounts earned or accrued through the “Termination Date” (as
defined below) but not paid as of the Termination Date, including:

(a) Base Salary,

 

1



--------------------------------------------------------------------------------

(b) reimbursement for business expenses incurred by the Employee on behalf of
the Company, pursuant to the Company’s expense reimbursement policy in effect at
such time,

(c) expense allowance,

(d) vacation pay per Company policy, and

(e) unpaid bonuses and incentive compensation earned and awarded prior to the
Termination Date.

1.2 Cashflow Breakeven. “Cashflow Breakeven” shall mean that the Company has
achieved positive cash flow from operations for two consecutive fiscal quarters
by the end of the fiscal quarter ending September 30, 2013, determined by
reference to the revenues and other amounts received by the Company from its
operations; provided, however, that for the purpose of the definition of the
term “Cashflow Breakeven”, the term “cash flow from operations” shall not
include:

(a) amounts received from the sale, lease or disposition of (i) fixed or capital
assets, except for amounts received in the ordinary course of business; or
(ii) any subsidiary company;

(b) capital expenditures;

(c) “extraordinary items” of gain or loss as such term is defined in generally
accepted accounting principles in the U.S.,

(d) interest income and expense; and

 

2



--------------------------------------------------------------------------------

(e) other non-operating items as determined in accordance with generally
accepted accounting principles in the United States as consistently applied
during the periods involved.

1.3 Cause. “Cause” shall mean:

(a) willful disobedience by the Employee of a reasonable, material and lawful
instruction of the Board of Directors of the Company consistent with the duties
and functions of Employee’s position;

(b) conviction of the Employee of any misdemeanor involving fraud or
embezzlement or similar crime, or any felony;

(c) conduct amounting to fraud, gross negligence or willful misconduct in the
performance of any material duties to the Company; or

(d) excessive absences from work, other than for illness or Disability;

provided that the Company shall not have the right to terminate the employment
of Employee pursuant to the foregoing clauses (a), (c) or (d) above unless
written notice specifying such breach shall have been given to the Employee and,
in the case of breach which is capable of being cured, the Employee shall have
failed to cure such breach within thirty (30) days after his receipt of such
notice.

1.4 Change in Control. “Change in Control” shall mean any of the following
events:

(a) An acquisition (other than directly from the Company) of any voting
securities of the Company (the “Voting Securities”) by any “Person” (as the term
person is used for purposes of Section 13(d) or 14(d) of the Securities Exchange
Act of 1934, as amended (the “1934 Act”)) immediately after which such Person
has “Beneficial Ownership” (within the

 

3



--------------------------------------------------------------------------------

meaning of Rule 13d-3 promulgated under the 1934 Act) of thirty percent (30%) or
more of the combined voting power of the Company’s then outstanding Voting
Securities; provided, however, that in determining whether a Change in Control
has occurred, Voting Securities which are acquired in a “Non-Control
Acquisition” (as defined below) shall not constitute an acquisition which would
cause a Change in Control.

(i) A “Non-Control Acquisition” shall mean an acquisition by (1) an employee
benefit plan (or a trust forming a part thereof) maintained by (x) the Company
or (y) any corporation or other Person of which a majority of its voting power
or its equity securities or equity interest is owned directly or indirectly by
the Company (a “Subsidiary”), or (2) the Company or any Subsidiary.

(ii) Notwithstanding an acquisition as described in this subparagraph (a), a
Change in Control shall not be deemed to occur solely because a Person (the
“Subject Person”) gained Beneficial Ownership of more than the permitted amount
of the outstanding Voting Securities as a result of the acquisition of Voting
Securities by the Company which, by reducing the number of Voting Securities
outstanding, increases the proportional number of shares Beneficially Owned by
the Subject Person, provided that if a Change in Control would occur (but for
the operation of this sentence) as a result of the acquisition of Voting
Securities by the Company, and after such share acquisition by the Company, the
Subject Person becomes the Beneficial Owner of any additional Voting Securities
which increases the percentage of the then outstanding Voting Securities
Beneficially Owned by the Subject Person, then a Change in Control shall occur.

 

4



--------------------------------------------------------------------------------

(b) The individuals who, as of the date this Agreement is approved by the Board,
are members of the Board (the “Incumbent Board”), cease for any reason to
constitute at least two-thirds of the Board; provided, however, that if the
election, or nomination for election by the Company’s stockholders, of any new
director was approved by a vote of at least two-thirds of the Incumbent Board,
such new director shall, for purposes of this Agreement, be considered and
defined as a member of the Incumbent Board; and provided, further, that no
individual shall be considered a member of the Incumbent Board if such
individual initially assumed office as a result of either an actual “Election
Contest” (as described in Rule 14a-11 promulgated under the 1934 Act) or other
solicitation of proxies or consents by or on behalf of a Person other than the
Board (a “Proxy Contest”); or

(c) Approval by stockholders of the Company of:

(i) A merger, consolidation or reorganization involving the Company, unless:
(1) the stockholders of the Company, immediately before such merger,
consolidation or reorganization, own, directly or indirectly immediately
following such merger, consolidation or reorganization, at least sixty percent
(60%) of the combined voting power of the outstanding voting securities of the
corporation resulting from such merger or consolidation or reorganization (the
“Surviving Corporation”) in substantially the same proportion as their ownership
of the Voting Securities immediately before such merger, consolidation or
reorganization, (2) the individuals who were members of the Incumbent Board
immediately prior to the execution of the agreement providing for such merger,
consolidation or reorganization constitute at least two-thirds of the members of
the board of directors of the Surviving Corporation, and (3) no Person (other
than the Company, any Subsidiary, any employee benefit plan (or any trust
forming a part

 

5



--------------------------------------------------------------------------------

thereof) maintained by the Company, the Surviving Corporation or any Subsidiary)
becomes Beneficial Owner of thirty percent (30%) or more of the combined voting
power of the Surviving Corporation’s then outstanding voting securities as a
result of such merger, consolidation or reorganization, a transaction described
in clauses (1) through (3) shall herein be referred to as a “Non-Control
Transaction”; or

(ii) an agreement for the sale or other disposition of all or substantially all
of the assets of the Company, to any Person, other than a transfer to a
Subsidiary, in one transaction or a series of related transactions; or

(iii) the stockholders of the Company approve any plan or proposal for the
liquidation or dissolution of the Company.

(d) Notwithstanding anything contained in this Agreement to the contrary, if the
Employee’s employment is terminated prior to a Change in Control and the
Employee reasonably demonstrates that such termination (i) was at the request of
a third party who has indicated an intention or taken steps reasonably
calculated to effect a Change in Control (a “Third Party”) or (ii) otherwise
occurred in connection with, or in anticipation of, a Change in Control, then
for all purposes of this Agreement, the date of a Change in Control with respect
to the Employee shall mean the date immediately prior to the date of such
termination of the Employee’s employment.

1.5 Continuation Benefits. “Continuation Benefits” shall be the continuation of
the Benefits, as defined in Section 5.1, for the period from the Termination
Date to either (i) the later of the Expiration Date, or the end of the month in
which the one-year anniversary of the Termination Date occurs, or (ii) such
other period as specifically stated by this Agreement (the

 

6



--------------------------------------------------------------------------------

“Continuation Period”), at the Company’s expense, less any normal payroll
deductions, on behalf of the Employee and his dependents; provided, however, if
any of the Benefits required to be provided by the Company during the
Continuation Period under the Company’s benefit plans are, pursuant to the terms
of such plans, not available to non-employees of the Company, the Company, at
its sole cost and expense, less any normal payroll deductions, shall be required
to provide such benefits as shall be reasonably available and substantially
similar to the benefits provided to employees of the Company. The Company’s
obligation hereunder with respect to the foregoing benefits shall also be
limited to the extent that if the Employee obtains such benefits pursuant to a
subsequent employer’s benefit plan, the Company may reduce the coverage of any
benefits it is required to provide the Employee hereunder as long as the
aggregate coverage and benefits of the combined benefit plans is no less
favorable to the Employee than the coverage and benefits required to be provided
hereunder. This definition of Continuation Benefits shall not be interpreted so
as to limit any benefits to which the Employee, his dependents or beneficiaries
may be entitled under any of the Company’s employee benefit plans, programs or
practices following the Employee’s termination of employment, including, without
limitation, retiree medical and life insurance benefits.

1.6 Disability. “Disability” shall mean a physical or mental infirmity which
impairs the Employee’s ability to substantially perform his duties with the
Company for a period of ninety (90) consecutive days, and the Employee has not
returned to his full time employment prior to the Termination Date as stated in
the “Notice of Termination” (as defined below).

1.7 Good Reason. “Good Reason” shall mean without the written consent of the
Employee:

(a) a material breach of any provision of this Agreement by the Company;

 

7



--------------------------------------------------------------------------------

(b) failure by the Company to pay when due any compensation to the Employee;

(c) a reduction in the Employee’s Base Salary;

(d) failure by the Company to maintain the Employee in the positions referred to
in Section 2.1 of this Agreement, unless such change was due to a Change of
Control;

(e) assignment to the Employee of any duties materially and adversely
inconsistent with the Employee’s positions, authority, duties, responsibilities,
powers, functions, reporting relationship or title as contemplated by
Section 2.1 of this Agreement or any other action by the Company that results in
a material diminution of such positions, authority, duties, responsibilities,
powers, functions, reporting relationship or title, unless such change was due
to a Change of Control;

(f) relocation of the principal office of the Company or the Employee’s
principal place of employment to a location outside a 15 (fifteen) mile radius
of the present location in Berkeley Heights, New Jersey, without the Employee’s
written consent; or

(g) a Change in Control, provided the event on which the Change of Control is
predicated occurs not less than 90 nor more than 150 days of the service of the
Notice of Termination by the Employee, it being understood that Employee shall
have the right to terminate his employment under this Section 1.7(g) for any
reason or no reason within such 60 day period;

and provided further, however, that the Employee agrees not to terminate his
employment for Good Reason pursuant to clauses (a) through (f) unless (A) the
Employee has given the

 

8



--------------------------------------------------------------------------------

Company at least 30 days’ prior written notice of his intent to terminate his
employment for Good Reason, which notice shall specify the facts and
circumstances constituting Good Reason; and (B) the Company has not remedied
such facts and circumstances constituting Good Reason to the reasonable and good
faith satisfaction of the Employee within a 30-day period after receipt of such
notice.

1.8 Notice of Termination. “Notice of Termination” shall mean a written notice
from the Company, or the Employee, of termination of the Employee’s employment
which indicates the specific termination provision in this Agreement relied
upon, if any, and which sets forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of the Employee’s
employment under the provision so indicated.

1.9 Severance Payment. “Severance Payment” shall mean an amount equal to 12
months of Employee’s Base Salary in effect on the Termination Date, but no less
than $290,000.

1.10 Telehealth Products. “Telehealth Products” shall mean the remote patient
monitoring products and services commercialized by the Company and/or its
Express MD Solutions LLC subsidiary (or any successors thereto), including the
products and services currently offered by the Company (and its subsidiaries)
and derivatives thereof.

1.11 Termination Date. Termination Date shall mean

(a) in the case of the Employee’s death, his date of death;

(b) in the case of Good Reason, 30 days from the date the Notice of Termination
is given to the Company, provided the Company has not remedied such facts and
circumstances constituting Good Reason to the reasonable and good faith
satisfaction of the Employee;

 

9



--------------------------------------------------------------------------------

(c) in the case of termination of employment on or after the Expiration Date,
the last day of employment; and

(d) in all other cases, the date specified in the Notice of Termination;
provided, however, if the Employee’s employment is terminated by the Company for
any reason except Cause, the date specified in the Notice of Termination shall
be at least 30 days from the date the Notice of Termination is given to the
Employee, and provided further that in the case of Disability, the Employee
shall not have returned to the full-time performance of his duties during such
period of at least 30 days.

Article II.

Employment

2.1 Subject to and upon the terms and conditions of this Agreement, the Company
hereby agrees to continue the employment of the Employee, and the Employee
hereby accepts such continued employment in his capacity as President and Chief
Executive Officer. The Employee’s position includes acting as an officer and/or
director of any of the Company’s subsidiaries as determined by the Board of
Directors. The Company shall nominate Employee, and use its best efforts to have
Employee elected to the Board of Directors of the Company (the “Board”)
throughout the term of this Agreement. The Employee agrees to resign from the
Board upon the termination of employment for any reason.

 

10



--------------------------------------------------------------------------------

Article III.

Duties

3.1 The Employee shall, during the term of his employment with the Company, and
subject to the direction and control of the Board of Directors of the Company
(the “Board”), report directly to the Board and shall exercise such authority,
perform such executive duties and functions and discharge such responsibilities
as are reasonably associated with his executive position or as may be reasonably
assigned or delegated to him from time to time by the Board, consistent with his
position as President and Chief Executive Officer. In general, Employee shall
have management authority with respect to, and responsibility for, the overall
operations and day-to-day business and affairs of the Company and all major
operating units.

3.2 During the term of this Agreement and excluding periods of vacation and sick
leave to which the Employee is entitled, the Employee agrees to devote
substantially all of his business time and attention to the affairs of the
Company and, to the extent necessary to discharge the responsibilities assigned
hereunder, use his best efforts in the performance of his duties for the Company
and any subsidiary corporation of the Company. During the term of this Agreement
the Employee may, so long as it does not materially interfere with his duties
hereunder: (i) subject to Article VII hereof, serve on the board of directors
(or equivalent bodies) of civic, non-profit, or charitable organizations or
entities unaffiliated with the Company, (ii) deliver lectures or otherwise
participate in speaking engagements, and (iii) manage his personal investments
and affairs.

 

11



--------------------------------------------------------------------------------

3.3 Employee shall undertake regular travel to the Company’s executive and
operational offices, and such other occasional travel within or outside the
United States as is or may be reasonably necessary in the interests of the
Company. All such travel shall be at the sole cost and expense of the Company,
and all airplane travel shall be first or business class, or otherwise fully
reimbursed at cost, to the extent that such reimbursements do not exceed the
approximate equivalent published fare for first or business class. Other
expenses shall be reimbursed in accordance with the Company’s policies for
executive travel.

Article IV.

Compensation

4.1 During the term of this Agreement, Employee shall receive base compensation
at the rate of $290,000 per annum (the “Base Salary”); however Employee agrees
and acknowledges that 15% of such Base Salary shall be paid in employee stock
options in accordance with that certain Compensation Modification Agreement
dated as of June 21, 2012 (the “Modification Agreement”) and the terms and
conditions of options awarded to Employee pursuant to such Modification
Agreement shall be governed solely by such Modification Agreement. Employee
further agrees to continue the arrangements contemplated by the Modification
Agreement during the term of this Agreement if such continuance is authorized
and approved by the Board or the Management Resources and Compensation Committee
of the Board (the “Committee”) and the Company has not achieved Cashflow
Breakeven.

4.2 Base Salary shall automatically increase by $50,000 per annum in the event
that the Company achieves Cashflow Breakeven during the Initial Term of this
Agreement.

 

12



--------------------------------------------------------------------------------

4.3 Base Salary shall be paid to the Employee in regular installments on each of
the Company’s regular pay dates for executives, but no less frequently than
monthly.

4.4 Employee shall receive a one-time bonus (the “Fixed Bonus”) of $150,000 if
the Company’s Common Stock has a closing price at or above $5.20 (as shall be
adjusted to give effect to any stock splits, reverse stock splits, stock
dividends, recapitalizations and other similar transactions after the
Commencement Date) for 30 consecutive trading days during the Company’s fiscal
year ending June 30, 2013. For the purpose of determining the closing price of
the Company’s Common Stock, the closing price of a share of Common Stock shall
mean (i) if the Common Stock is traded on a national securities exchange,
including on the Nasdaq Stock Market (“Nasdaq”), the per share closing price of
the Common Stock shall be the reported closing price on the principal securities
exchange on which they are listed or on Nasdaq, as the case may be, on the date
of determination (or if there is no closing price for such date of
determination, then the last preceding business day on which there was a closing
price); or (ii) if the Common Stock is traded in the over-the-counter market and
last sales prices for the Common Stock are reported by Bloomberg, L.P. (or a
comparable reporting service of national reputation selected by the Company and
reasonably acceptable to the Holder if Bloomberg, L.P. is not then reporting
sales prices of such security), the per share closing price of the Common Stock
shall be the closing price reported on Bloomberg, L.P., on the date of
determination (or if there is no closing price for such date of determination,
then the last preceding business day on which there was a closing price).

4.5 Employee shall be eligible for an additional bonus in the discretion of the
Committee in the event that the Company, during the fiscal year ending June 30,
2013, achieves

 

13



--------------------------------------------------------------------------------

(i) Cashflow Breakeven or (ii) the Company (or a subsidiary, including Express
MD Solutions, LLC, or any successor entity) executes firm sales contracts
resulting in the sale, during the fiscal year ending June 30, 2013, of at least
10,000 units of the Company’s Telehealth Products.

4.6 For the purposes of calculating the bonuses in Section 4.4 and 4.5, Base
Salary shall include the actual Base Salary provided for in this Agreement. The
Fixed Bonus, if earned, shall be paid to Employee within ten business days from
the date on which it is determined that the Fixed Bonus has been earned. Any
bonus which may be awarded to Employee pursuant to Section 4.5 shall be paid to
the Employee within ten business days from the date that the Audit Committee of
the Company’s Board of Directors has reasonably determined that the Company has
achieved Cashflow Breakeven and the sales target described in Section 4.5 has
been achieved.

4.7 The Company shall deduct from Employee’s compensation all federal, state,
and local taxes which it may now or may hereafter be required to deduct under
applicable law.

4.8 The Committee will perform an annual review of Employee’s performance and
compensation at the commencement of each fiscal year. Employee may receive such
other additional compensation as may be determined from time to time by the
Board or Committee including increases in base salary, bonuses and other long
term compensation plans. Nothing in this subparagraph 4.8 shall be deemed or
construed to require the Board or Committee to award any bonus or additional
compensation.

4.9 For the purpose of determining whether (i) the Company achieves Cashflow
Breakeven prior to the end of the Company’s fiscal quarter ending September 30,
2013 or (ii) the Company (or a subsidiary, including Express MD Solutions, LLC,
or any successor entity)

 

14



--------------------------------------------------------------------------------

executes firm sales contracts resulting in the sale, during the fiscal year
ending June 30, 2013, of at least 10,000 units of the Company’s Telehealth
Products, such determination shall be made in good faith by the Audit Committee
of the Company’s Board of Directors in connection with its review of, (A) in the
case of determining whether Cashflow Breakeven has been achieved, the Company’s
financial statements for the quarter ended September 30, 2013, which
determination shall be made prior to the time and date that the Company files
its Quarterly Report on Form 10-Q for the fiscal quarter ending September 30,
2013 with the Securities and Exchange Commission; and (B) in the case of
determining whether the target number of units Telehealth Products have been
contracted, the Company’s audited financial statements for the fiscal year
ending June 30, 2013, which determination shall be made prior to the time and
date that the Company files its Annual Report on Form 10-K for the fiscal year
ending June 30, 2013 with the Securities and Exchange Commission. Accordingly,
the determination as to whether Employee is entitled to the increase in Base
Salary contemplated in Section 4.2, or to the vesting of the Performance Options
as contemplated in Section 11.1, shall be made upon the foregoing determination
by the Audit Committee and shall be effective (x) with respect to the increase
in Base Salary, as of the first day of the fiscal quarter during which it is
determined that the Company achieved Cashflow Breakeven, and (y) with respect to
the vesting of Performance Options, on the date of determination by the Audit
Committee.

Article V.

Benefits

5.1 During the term hereof, the Company shall provide Employee with the
following benefits, as such benefits may change from time to time (the
“Benefits”): (i) group health care

 

15



--------------------------------------------------------------------------------

and insurance benefits as generally made available to the Company’s senior
management; and (ii) such other benefits (including insurance related benefits,
holiday, sick leave, personal days, etc.) obtained by the Company or made
generally available to the Company’s senior management;

5.2 The Company shall reimburse Employee, upon presentation of the Company’s
standard expense report accompanied by appropriate vouchers and other suitable
documentation, incurred by Employee on behalf of the Company, provided such
expenditure is consistent with Company policy.

5.3 In the event the Company wishes to obtain Key Man life insurance on the life
of Employee, Employee agrees to cooperate with the Company in completing any
applications necessary to obtain such insurance and promptly submit to such
physical examinations and furnish such information as any proposed insurance
carrier may request.

5.4 For the term of this Agreement, Employee shall be entitled to paid vacation
at the rate of (4) weeks per annum or otherwise in accordance with current
Company policy.

Article VI.

Non-Disclosure

6.1 The Employee shall not, at any time during or after the termination of his
employment hereunder, except when acting on behalf of and with the authorization
of the Company, or when required by law or legal process, or where appropriate
in response to regulatory authorities, make use of or disclose to any person,
corporation, or other entity, for any purpose whatsoever, any trade secret or
other confidential information concerning the Company’s business, finances,
marketing, Internet and software-based document authentication

 

16



--------------------------------------------------------------------------------

services, digital image authentication services, telehealth products and
services, and related business enterprises of the Company and its subsidiaries,
including information relating to any customer of the Company, or any other
nonpublic business information of the Company and/or its subsidiaries learned as
a consequence of Employee’s employment with the Company, except for information
available publicly or from other non-confidential sources (collectively referred
to as the “Proprietary Information”). The Employee acknowledges that Proprietary
Information, as they may exist from time to time, are valuable and unique assets
of the Company, and that disclosure of any such information would cause
substantial injury to the Company. Proprietary Information shall cease to be
Proprietary Information, as applicable, at such time as such information becomes
public other than through disclosure, directly or indirectly, by Employee in
violation of this Agreement.

6.2 If Employee is requested or required (by oral questions, interrogatories,
requests for information or document subpoenas, civil investigative demands, or
similar process) to disclose any Proprietary Information, Employee shall, unless
prohibited by law, promptly notify the Company of such request(s) so that the
Company may seek an appropriate protective order.

Article VII.

Restrictive Covenant

7.1 In the event of the termination of Employee’s employment with the Company at
any time, Employee agrees that he will not, for a period of one (1) year
following such termination, directly or indirectly, enter into or become
associated with or engage in any other business (whether as a partner, officer,
director, shareholder, employee, consultant, or otherwise), which business is
primarily involved in Internet and software-based document

 

17



--------------------------------------------------------------------------------

authentication services, digital image authentication services, delivery of
health-related services and information via telecommunications technologies, and
related business enterprises or is otherwise engaged in the same or similar
business as the Company in direct competition with the Company, or which the
Company was in the process of developing during the term of Employee’s
employment with the Company and such development is based on actual or
demonstrative anticipated research. Notwithstanding the foregoing, (x) the
ownership by Employee of less than five percent of the shares of any publicly
held corporation shall not violate the provisions of this Article VII, and
(y) the Employee shall not be required to comply with any provision of this
Article VII following termination of this Agreement if the amounts required to
be paid under Article IX are not timely paid.

7.2 In furtherance of the foregoing, Employee shall not during the aforesaid
period of non-competition, directly or indirectly, in connection with any
business primarily involved in the Internet and software-based document
authentication services and related business enterprises, or digital image
authentication services, or any business similar to the business in which the
Company was engaged, or in the process of developing during Employee’s tenure
with the Company and such development is based on actual or demonstrative
anticipated research, solicit any customer or employee of the Company who was a
customer or employee of the Company within one year of the Termination Date.

7.3 Except as otherwise may be agreed by the Company in writing, in
consideration of the employment of Employee by the Company, and free of any
additional obligations of the Company to make additional payment to Employee,
Employee agrees to irrevocably assign to the Company any and all inventions,
software, manuscripts, documentation, improvements or

 

18



--------------------------------------------------------------------------------

other intellectual property whether or not protectable by any state or federal
laws relating to the protection of intellectual property, relating to the
present or future business of the Company that are developed by Employee during
the term of his/her employment with the Company, either alone or jointly with
others, and whether or not developed during normal business hours or arising
within the scope of his/her duties of employment. Employee agrees that all such
inventions, software, manuscripts, documentation, improvement or other
intellectual property shall be and remain the sole and exclusive property of the
Company and shall be deemed the product of work for hire. Employee hereby agrees
to execute such assignments and other documents as the Company may consider
appropriate to vest all right, title and interest therein to the Company and
hereby appoints the Company Employee’s attorney-in-fact with full powers to
execute such document itself in the event employee fails or is unable to provide
the Company with such signed documents. Notwithstanding the foregoing, this
provision does not apply to an invention for which no equipment, supplies,
facility, or trade secret information of the Company was used and which was
developed entirely on Employee’s own time, unless (a) the invention relates
(i) to the business of the Company, or (ii) to the Company’s actual or
demonstrably anticipated research or development, or (b) the invention results
from any work performed by Employee for the Company.

7.4 If any court shall hold that the duration of non-competition or any other
restriction contained in this Article VII is unenforceable, it is our intention
that same shall not thereby be terminated but shall be deemed amended to delete
therefrom such provision or portion adjudicated to be invalid or unenforceable
or, in the alternative, such judicially substituted term may be substituted
therefor.

 

19



--------------------------------------------------------------------------------

Article VIII.

Term

8.1 This Agreement shall be effective upon execution by both parties hereto and
the employment term (the “Initial Term”) shall commence on the Commencement Date
and terminate on September 30, 2013 (the “Expiration Date”), unless sooner
terminated upon the death of the Employee, or as otherwise provided herein.

8.2 The Company shall notify the Employee in writing of the Company’s intention
to continue Employee’s employment after the Expiration Date no less than 90 days
prior to the Expiration Date.

8.3 Upon termination of the Employee’s employment with the Company, the Company
shall pay Employee, in addition to any other payments due hereunder, the amounts
due under Article IX.

Article IX.

Termination

9.1 The Company may terminate this Agreement by giving a Notice of Termination
to the Employee in accordance with this Agreement:

(a) for Disability;

(b) for Cause

(c) without Cause.

9.2 Employee may terminate this Agreement at any time by giving 30 days prior
written Notice of Termination to the Company in accordance with this Agreement.

9.3 If the Employee’s employment with the Company shall be terminated, the
Company shall pay and/or provide to the Employee the following compensation and
benefits:

(a) if the Employee was terminated by the Company for Cause, or the Employee
terminates without Good Reason, the Accrued Compensation;

 

20



--------------------------------------------------------------------------------

(b) if the Employee was terminated by the Company for Disability, the Accrued
Compensation, the Severance Payment and the Continuation Benefits; or

(c) if termination was due to the Employee’s death, the Accrued Compensation; or

(d) if the Employee was terminated by the Company without Cause or the Employee
terminates this Agreement for Good Reason, (i) the Accrued Compensation;
(ii) the Severance Payment; and (iii) the Continuation Benefits.

(e) In the event the Company fails to notify the Employee in accordance with
Section 8.2, or after notifying the Employee fails to reach an agreement on a
new employment agreement prior to the Expiration Date, Employee’s employment
shall terminate on the Expiration Date and the Company shall pay the Employee
the Severance Payment; Accrued Compensation, and the Continuation Benefits.

9.4 The amounts payable under this Section 9.3, shall be paid as follows:

(a) Accrued Compensation shall be paid on the first regular pay date after the
Termination Date (or earlier, if required by applicable law).

(b) If the Continuation Benefits are paid in cash, the payments shall be made on
the first day of each month during the Continuation Period (or earlier, if
required by applicable law).

(c) The Severance Payments shall be paid in equal installments in accordance
with the Company’s regular pay dates for executives (or earlier, if required by
applicable law) during a period of one year commencing with the first regular
pay date after the Termination Date;

 

21



--------------------------------------------------------------------------------

9.5 The Employee shall not be required to mitigate the amount of any payment,
including the value of any Continuation Benefit, provided for in this Agreement
by seeking other employment or otherwise and no such payment shall be offset or
reduced by the amount of any compensation or benefits provided to the Employee
in any subsequent employment except as provided in Sections 1.5.

9.6 For a period of three years following the termination of this Agreement,
Employee agrees that he will not make any negative or derogatory statements in
verbal, written, electronic or any other form about the Company, including, but
not limited to, a negative or derogatory statement made in, or in connection
with, any article or book, on a website, in a chat room or via the internet
except where such statement is required by law or regulation. During such three
year period, none of the executive officers and directors shall make any
negative or derogatory statements in verbal, written, electronic or any other
form about the Employee, including, but not limited to, a negative or derogatory
statement made in, or in connection with, any article or book, on a website, in
a chat room or via the internet except where such statement is required by law
or regulation.

 

22



--------------------------------------------------------------------------------

Article X.

Termination of Prior Agreements

10.1 This Agreement, and the stock option, bonus plan and benefit plans, sets
forth the entire agreement between the parties and supersedes all prior
agreements, letters and understandings between the parties, whether oral or
written prior to the effective date of this Agreement, except for the terms of
employee stock option plans and option certificates.

Article XI.

Stock Options

11.1 As an inducement to Employee to enter into this Agreement, the Company
hereby grants to Employee, as of the date of execution of this Agreement,
options to purchase shares of the Company’s Common Stock, $.001 par value, as
follows: Subject to the terms and conditions of the Company’s 2011 Omnibus
Equity Incentive Plan (the “Plan”), and the terms and conditions set forth in
the Stock Option Agreement which are incorporated herein by reference, the
Employee is hereby granted options to purchase 200,000 shares of the Company’s
Common Stock (the “Options”), which shall vest as follows:

(a) 50,000 shares covered by the Options shall vest over time as follows
(i) Options to purchase 16,667 shares of Common Stock shall vest on the one year
anniversary of the Commencement Date and (ii) thereafter, the balance shall vest
monthly in equal installments over the subsequent 24 months, as long as Employee
continues to be an employee of the Company, but subject to Section 11.2 hereto;

(b) 75,000 shares covered by the Options shall vest in the event the Company (or
a subsidiary, including Express MD Solutions, LLC, or any successor entity)
executes firm sales contracts resulting in the sale, prior to end of the fiscal
year ending June 30, 2013, of at least 10,000 units of the Company’s Telehealth
Products; and

 

23



--------------------------------------------------------------------------------

(c) 75,000 shares covered by the Options shall vest in the event the Company
achieves Cashflow Breakeven prior to the end of the fiscal quarter ending
September 30, 2013.

(d) The Options described in subparagraphs 11.1(b) and 11.1(c) may be separately
referred to elsewhere in this Agreement as the “Performance Options”.

(e) The exercise price of the Options shall be the fair market value per share
of the Company’s Common Stock (as determined in accordance with the Plan) as of
the Commencement Date, shall be exercisable for a term of ten years from the
Commencement Date and shall contain such other terms and conditions as set forth
in the stock option agreement. The Options provided for herein are not
transferable by Employee and shall be exercised only by Employee, or by his
legal representative or executor, as provided in the Plan. The Options shall
terminate as provided in the Plan, except as otherwise modified by this
Agreement.

11.2 In the event of a termination of Employee’s employment with the Company
pursuant to Section 9.1(c) or 9.3(e) or by the Employee for Good Reason,
notwithstanding anything herein or in any stock option agreement to the
contrary, (a) the Employee’s right to purchase shares of Common Stock of the
Company pursuant to any stock option granted as of or prior to the effective
date of this Agreement, other than the Performance Options, shall immediately
fully vest and become exercisable, (b) the exercise period in which Employee may
exercise his options, other than Performance Options, to purchase Company common
stock shall be extended to the duration of their original term, as if Employee
remained an employee of the Company, and the terms of such options shall be
deemed amended to take into account the foregoing provisions.

 

24



--------------------------------------------------------------------------------

(a) Notwithstanding the foregoing, in the event of a termination of Employee’s
employment with the Company pursuant to Section 9.1(c) or 9.3(e) or by the
Employee for Good Reason, some or all of the Performance Options may also
immediately fully vest and be exercisable for the remainder of their original
term if it is determined by the Audit Committee of the Board of Directors, in
accordance with Section 4.9 of this Agreement, that the Company has achieved the
following criteria on or before the date of such termination, as set forth
below:

(i) With respect to the Performance Options described in Section 11.1(b), such
options will vest and remain exercisable in accordance with this Section 11.2 to
the extent that, prior to the date of termination, the Company entered into firm
sales contracts resulting in the sale of at least 6,000 units of the Company’s
Telehealth Products prior to the end of the fiscal year ending June 30, 2013.

(ii) With respect to the Performance Options described in Section 11.1(c), such
options will vest and remain exercisable in accordance with this Section 11.2 to
the extent that, notwithstanding that the Company did not achieve Cashflow
Breakeven for two consecutive fiscal quarters, the Company achieved positive
cash flow from operations (as determined in accordance with Section 1.2) for at
least one fiscal quarter prior to the termination of his employment.

 

25



--------------------------------------------------------------------------------

11.3 In the event of a termination of Employee’s employment with the Company
pursuant to Section 9.1(c) or 9.3(e) or by the Employee for Good Reason prior to
the vesting of either of the Performance Options, notwithstanding anything
herein or in any stock option agreement to the contrary, the unvested
Performance Options granted pursuant to this Agreement shall remain outstanding
and eligible to vest in accordance with their terms until the Audit Committee of
the Board of Directors has determined whether the vesting conditions have been
achieved in accordance with Section 4.9 of this Agreement. If it is determined
by the Audit Committee that the vesting criteria of one or both of the
Performance Options are satisfied in full, or that either of them is eligible
for vesting pursuant to Section 11.2, then the Performance Options for which the
vesting criteria has been satisfied (or which is eligible under Section 11.2)
shall be immediately exercisable in full for the duration of their original
term. If it is determined by the Audit Committee that the vesting criteria of
one or both of the Performance Options has not been satisfied, then the
Performance Options for which the vesting criteria has not been satisfied shall
immediately expire and be void.

11.4 For purposes of clarity, Employee and Company agree that the occurrence of
a Change in Control shall not affect the provisions of Sections 11.2 and 11.3.

11.5 In the event of a termination of Employee’s employment with the Company
pursuant to Section 9.1(b), Options granted and not exercised as of the
Termination Date shall terminate immediately and be null and void.

11.6 In the event of a termination of Employee’s employment with the Company due
to any other reason, the Options granted shall be exercisable only in accordance
with the Plan.

 

26



--------------------------------------------------------------------------------

Article XII.

Arbitration and Indemnification

12.1 Any dispute arising out of the interpretation, application, and/or
performance of this Agreement with the sole exception of any claim, breach, or
violation arising under Articles VI or VII hereof shall be settled through final
and binding arbitration before a single arbitrator in the State of New Jersey in
accordance with the Rules of the American Arbitration Association. The
arbitrator shall be selected by the American Arbitration Association and shall
be an attorney-at-law experienced in the field of corporate law. Any judgment
upon any arbitration award may be entered in any court, federal or state, having
competent jurisdiction of the parties.

12.2 The Company hereby agrees to indemnify, defend, and hold harmless the
Employee for any and all claims arising from or related to his employment by the
Company at any time asserted, at any place asserted, to the fullest extent
permitted by law. The Company shall maintain such insurance as is necessary and
reasonable (with minimum coverage of not less than $5,000,000) to protect the
Employee from any and all claims arising from or in connection with his
employment by the Company during the term of Employee’s employment with the
Company and for a period of six (6) years after the date of termination of
employment for any reason. The provisions of this Section are in addition to and
not in lieu of any indemnification, defense or other benefit to which Employee
may be entitled by statute, regulation, common law or otherwise.

 

27



--------------------------------------------------------------------------------

Article XIII.

Severability

13.1 If any provision of this Agreement shall be held invalid and unenforceable,
the remainder of this Agreement shall remain in full force and effect. If any
provision is held invalid or unenforceable with respect to particular
circumstances, it shall remain in full force and effect in all other
circumstances.

Article XIV.

Notice

14.1 For the purposes of this Agreement, notices and all other communications
provided for in the Agreement shall be in writing and shall be deemed to have
been duly given when (a) personally delivered or (b) sent by (i) a nationally
recognized overnight courier service or (ii) certified mail, return receipt
requested, postage prepaid and in each case addressed to the respective
addresses as set forth below or to any such other address as the party to
receive the notice shall advise by due notice given in accordance with this
paragraph. All notices and communications shall be deemed to have been received
on (A) if delivered by personal service, the date of delivery thereof; (B) if
delivered by a nationally recognized overnight courier service, on the first
business day following deposit with such courier service; or (C) on the third
business day after the mailing thereof via certified mail. Notwithstanding the
foregoing, any notice of change of address shall be effective only upon receipt.

The current addresses of the parties are as follows:

 

IF TO THE COMPANY:    Authentidate Holding Corp.    Connell Corporate Center   
300 Connell Drive, Fifth Floor    Berkeley Heights, NJ 07922

 

28



--------------------------------------------------------------------------------

WITH A COPY TO:    Victor J. DiGioia    Becker & Poliakoff, LLP    45 Broadway
   New York, NY 10006 IF TO THE EMPLOYEE:    O’Connell Benjamin

Article XV.

Benefit

15.1 This Agreement shall inure to, and shall be binding upon, the parties
hereto, the successors and assigns of the Company, and the heirs and personal
representatives of the Employee.

Article XVI.

Waiver

16.1 The waiver by either party of any breach or violation of any provision of
this Agreement shall not operate or be construed as a waiver of any subsequent
breach of construction and validity.

Article XVII.

Governing Law

17.1 This Agreement has been negotiated and executed in the State of New Jersey.
The law of the State of New Jersey shall govern the construction and validity of
this Agreement.

 

29



--------------------------------------------------------------------------------

Article XVIII.

Jurisdiction

18.1 Any or all actions or proceedings which may be brought by the Company or
Employee under this Agreement shall be brought in courts having a situs within
the State of New Jersey, and Employee and the Company each hereby consent to the
jurisdiction of any local, state, or federal court located within the State of
New Jersey.

Article XIX.

Entire Agreement

19.1 This Agreement contains the entire agreement between the parties hereto. No
change, addition, or amendment shall be made hereto, except by written agreement
signed by the parties hereto.

Remainder of page intentionally left blank. Signature page follows.

 

30



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement and affixed
their hands and seals the day and year first above written.

 

Authentidate Holding Corp. By:  

/s/ John J. Waters

  John J. Waters   Chairman of the Compensation Committee Employee  

/s/ O’Connell Benjamin

  O’Connell Benjamin   Employee

 

31